


Exhibit 10.1

 

INTELLECTUAL PROPERTY PURCHASE AGREEMENT

 

This INTELLECTUAL PROPERTY PURCHASE AGREEMENT (the "Agreement") is entered into
as of this 18th day of February, 2011, by and among "RX TECHNOLOGIES CORP., a
corporation existing under the laws of the state of Florida (or "Purchaser");
and a corporation to be formed in the state of Florida, having the name of
Medipayments, Inc. and developer of the intellectual properties herein described
(collectively, the "Sellers").

 

WITNESSETH:

 

WHEREAS, the Sellers are the developers of, and collectively and currently hold,
all unencumbered right, title and interest to the Medipayment processes for
merchant services. All such trade secrets and intellectual property rights shall
collectively be referred to herein as the "Intellectual Property";

 

WHEREAS, the Purchaser wishes to further develop and commercialize Medipayments
processes and the Intellectual Property in the United States and worldwide, and
is willing to grant the Sellers consideration of common stock of the Purchaser
and a minimum of one (1) appointment to the purchasers board of directors and
the Sellers agree to cooperate and make best efforts with the Purchaser in
consideration of Sellers' assigning, transferring and granting all right, title
and interest in Medipayments processes and the Intellectual Property;

 

WHEREAS, the purchaser is a public company which common shares have not traded
on any Exchanges and there is no market for the common shares of the purchaser
at present and there are no guarantees or assurances that a market for the
purchaser’s common shares will develop.

 

WHEREAS, the parties agree that the Purchaser shall not assume any and all of
the liabilities of the Sellers at closing regarding Medipayments processes and
the Intellectual Property;

 

NOW THEREFORE, in consideration of the premises and mutual covenants, conditions
and agreements contained herein and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, each intending to be legally bound hereby agree as follows:

 

ARTICLE I
PURCHASE OF ASSETS

 

          1.1  Purchase and Sale of Assets. Sellers represent and warrant to
Purchaser that Sellers own without limitation, all right, title and interest in
and to all of the Medipayments processes and Intellectual Property (contractual
or otherwise). Upon the terms and subject to the conditions of this Agreement,
Sellers hereby agree that on the Closing Date (as hereinafter defined in Section
2.1), Sellers shall sell, assign, transfer and convey (including prequels and
sequels) to the Purchaser, and Purchaser hereby agrees to purchase, obtain and
acquire from Sellers, all of Sellers' right, title and interest in and to all of
the Purchased Assets, free and clear of any and all claims, rights, liens and/or
encumbrances. The Purchased Assets shall comprise all of the following:

 

 

 

(a) All Intellectual Property as described, and all work papers, research,
prototypes, technology, theory, formula, and any other properties and assets,
whether tangible or intangible, related to the Intellectual Property and
Medipayments processes.

 

 

 

(b) Any franchises, licenses, permits, consents and other certificates of any
regulatory, administrative agency or body issued to or held by Sellers that are
related to the Purchased Assets.




1

--------------------------------------------------------------------------------




 

(c) It is acknowledged by both parties that a new corporation, formed in the
state of Florida, will be the holder and owner of the intellectual property
described herewith at closing. Accordingly, at closing, this newly formed
corporation shall be a wholly owned subsidiary of the purchaser.

 

          1.2  Liabilities Not Assumed. Purchaser does not assume or otherwise
become responsible for, any liability or obligation of the Sellers or claims of
such liability or obligation whatsoever known or unknown, whether arising out of
occurrences prior to, at or after the date hereof, including without limitation:

 

 

 

(a) Any liability whatsoever with respect to the Purchased Assets

 

 

 

(b) Any and all liabilities of the Sellers, whether or not related to Purchased
Assets

 

 

 

(c) Any present or future action, suit, claim or proceeding against the Sellers

 

          1.3  Purchase Price. In consideration of and in exchange for each of
the Sellers' sale, assignment, transfer and conveyance of all of the Purchased
Assets and 100% of the common shares of the newly formed Florida corporation to
be formed prior to closing, the Purchaser agrees to pay to the Sellers, as total
consideration, the issuance of Five Million (5,000,000) shares of common shares
of the Purchaser ("the Shares"). In addition, the Sellers shall have one (1)
members of the board elected no later than April 30, 2011. The Sellers have
provided a distribution list of the purchaser’s restricted common shares to be
issued at closing or thereafter as determined by the transfer agent to be
selected on or before March  25, 2011.

 

          1.4  Investment Representations Required under SEC Rules

 

 

 

(a) Investment Intent. The Sellers (and/or any other members distributed common
shares at closing) are acquiring the Shares solely for their own account, as
principals, for investment purposes and not with a view to, or for resale in
connection with, any distribution or underwriting of the Shares.

 

 

 

(b) No Securities Act Registration. Sellers (and/or any other members
distributed common shares at closing) understand that the shares of Purchaser's
stock issued as the Shares have not been registered under either the United
States Securities Act of 1933 or any state securities law, that Sellers must
hold the Shares unless the Shares are subsequently registered under those laws
or transferred in reliance on an opinion of counsel that registration under
those laws is not required, and that the certificates representing the shares
will bear a legend to the foregoing effect.

 

 

 

(c) Ability to Evaluate and Bear Risk. Each of the Sellers are fully able (1) to
evaluate the information provided by the Purchaser relevant to the merits,
risks, and other factors bearing on the suitability of the Shares as an
investment, and (2) to bear the economic risk of its proposed investment in the
Shares without reselling the Shares.

 

          1.5  Business Transition.

 

Following Closing, each of the Sellers and the Purchaser shall cooperate with
each other, execute such documents and instruments, and take such other actions
as are reasonably requested by either party to effectuate a smooth transition of
the Purchased Assets to the Purchaser, and to develop and commercialize the
Purchased Assets.




2

--------------------------------------------------------------------------------




ARTICLE II
CLOSING

 

          2.1  Date and Time of Closing. Subject to satisfaction of the
conditions to Closing set forth in this Agreement, the closing of the
transactions contemplated by this Agreement (the "Closing") shall take place at
10:00 a.m. (Eastern Standard Time), on April 18, 2011 at the offices of
Purchaser, or at such other place and time thereafter as shall be mutually
agreeable to the parties hereto (the "Closing Date").

 

          2.2  Delivery of Instruments. The following documents, instruments and
other materials shall be executed and delivered at or prior to the Closing on
the Closing Date:

 

 

 

(a) Instruments of Transfer. The Sellers shall execute and deliver to the
Purchaser such bills of sale, assignments, endorsements, and other instruments
and documents reasonably satisfactory in form and substance to the Purchaser and
its counsel as they may reasonably deem to be necessary or appropriate to vest
in the Purchaser on the Closing Date good and marketable title to the Purchased
Assets free and clear of any and all adverse claims, mortgages, pledges, liens,
charges, security interests or other rights, interests or encumbrances, and a
receipt for the price of other assets being acquired hereunder, title to which
shall transfer upon delivery of such assets.

 

 

 

(b) Purchase Price. Purchaser shall deliver to the Sellers the Purchase Price,
as provided in Section 1.3. At each of the Sellers' respective requests, his or
her respective stock certificate may be delivered to his or her respective
address. Seller acknowledges that the Purchaser is in the process of obtaining a
transfer agent and therefore the physical delivery of stock certificates will
not be delivered at closing.

 

 

 

(c) Related Agreements. The Purchaser and the Sellers shall execute and deliver
any other agreements reasonably necessary to effectuate consummation of the
transactions contemplated herein.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

          3.1  Representations and Warranties of the Sellers. The Sellers
represent and warrant to the Purchaser as follows:

 

 

 

(a) Authorization. The execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized
by the Sellers. The Sellers have taken all necessary action and have all the
necessary power to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

 

 

(b) Binding Agreement. This Agreement is the valid and binding and irrevocable
obligation of the Sellers, and assuming validity of the representations and
warranties of Purchaser, the enforceable against such Sellers in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect

 

 

 

(c) Title. The Sellers owns good, marketable, unencumbered, full and valid
title, as would be considered under the law of any jurisdiction, to all of the
Purchased Assets. The Purchased Assets are or will at the date of closing be
owned free and clear of all adverse claims, liens, mortgages, charges, security
interests, encumbrances and other restrictions or limitations of any kind
whatsoever. None of the Sellers are in bankruptcy, divorce or any other
proceedings which might result in claims against the Purchased Assets.




3

--------------------------------------------------------------------------------




 

(d) Intellectual Property. With respect to the Purchased Assets, the Sellers
have not interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any intellectual property rights of third parties, and
Sellers have not received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation or violation. No
consent of any government, authority or individual is necessary for the sale by
the Sellers of the Purchased Assets. The Sellers have agreed among themselves as
to their proportionate ownership of the Intellectual Property and the Purchased
Assets and have no dispute regarding the proportionate holdings of Shares.

 

 

 

(e) Accuracy of Information Furnished. No statement by the Sellers set forth
herein or in the exhibits or the schedules hereto, and no statement, verbal or
written, made in connection with the transactions contemplated hereby or the
Purchased Assets, contains any untrue statement of a material fact, or omits to
state any material fact which is necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading.

 

 

 

(f) Due Diligence. The Seller warrants that they have performed all due
diligence, including, but not limited to, reviewing all filings with the
Securities and Exchange Commission, discussions with financials and legal
consultants and is fully (100%) satisfied. Additionally, Seller is not relying
on any warranties from the Purchaser whether implied or not.

 

          3.2  Representations and Warranties of Purchaser. The Purchaser
represents and warrants to the Sellers as follows:

 

 

 

(a) Authorization. The execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby have been duly authorized,
adopted and approved by the board of directors of the Purchaser. The Purchaser
has taken all necessary corporate action and has all the necessary corporate
power to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

 

 

(b) Binding Agreement. This Agreement has been duly and validly executed and
delivered by the officers of the Purchaser on its behalf, and assuming the
validity of representations and warranties of the Sellers, this Agreement is the
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect.

 

 

 

(c) Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida. The
Purchaser has the corporate power and authority to own and lease its properties
and assets and to carry on its business as it is now being conducted

 

ARTICLE IV
COVENANTS

 

          4.1.  Obligations. Each of the Sellers and the Purchaser agrees to
carry out their respective obligations at and following Closing as set forth in
Article I, II and IV of this Agreement.

 

 

 

(a) Governmental Filings and Consents. The Sellers and the Purchaser shall
cooperate with one another and make best efforts in filing any necessary
applications, reports or other documents with any domestic or foreign, federal,
state or local agencies, or authorities with respect to the Intellectual
Property and the Medipayments processes, including but not limited to patent,
trademark and copyright applications and filings on behalf of the Purchaser.




4

--------------------------------------------------------------------------------




 

(b) Commercialization. The Sellers and the Purchaser will work together and make
best efforts to develop and commercialize the Intellectual Property and the
Medipayments processes.

 

 

 

(c) Notice. The Sellers will give prompt notice of any claim against any of them
or against the Purchased Assets and will give full cooperation and best efforts
to the Purchaser in defending any such claim.

 

ARTICLE V
MISCELLANEOUS

 

          5.1  Fees and Expenses. Except as otherwise provided in this
Agreement, each party hereto will bear its own legal, accounting, and other fees
and expenses incident to the transactions contemplated herein.

 

          5.2  Modification, Amendments and Waiver. The parties hereto may
amend, modify or otherwise waive any provision of this Agreement by mutual
consent, provided that such consent and any amendment, modification or waiver is
in writing and is signed by each of the parties hereto.

 

          5.3  Burden and Benefit. This Agreement shall be binding upon and, to
the extent permitted in this Agreement, shall inure to the benefit of the
parties and their respective successors and permitted assigns.

 

          5.4  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of Florida, without regard, however, to
such jurisdiction’s principles of conflicts of laws.

 

          5.5  Going Concern Opinion of Purchaser. The Purchaser is a newly
formed company in the development stage. The independent accountants have issued
a going concern opinion and all filings with the Securities and Exchange
Commission are available and have been reviewed by the Seller.

 

          5.6  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

 

          5.7  Severability of Provisions. The provisions of this Agreement
shall be considered severable in the event that any of such provisions are held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable.

 

          5.8  Survival. The provisions of Sections 1.1, 1.4 and all of Articles
III, IV and V shall survive termination of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date and year first above written.

 

 

Sellers

Purchaser

 

 

Medipayments, Inc.,

Rx Technologies  Corp.

(A Newly formed Florida Corporation holding
100% of the Intellectual Property described herewith)

 

 

 

  By:/s/ _Michael Friedman_______________
  By: Michael Friedman, President

  Date: February 25, 2011

  By: /_Michael McManus______________
  By: Michael McManus, President

  Date: February 18, 2011




5

--------------------------------------------------------------------------------